                                  Case 20-50564-JTD             Doc 1-1     Filed 04/21/20         Page 1 of 1
                                                                2600 Eagan Woods Dr, Suite 400              151 West 46th Street, 4th Floor
                                                                St. Paul, MN 55121                                   New York, NY 10036
                                                                651-406-9665                                               212-267-7342

Defendant:                   Google LLC dba Google Sites
Bankruptcy Case:             VG Liquidation Inc., et al.
Preference Period:           Feb 9, 2018 - May 10, 2018
                                                      Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt      Check Number    Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Videology, Inc.            Videology, Inc.      00002625/1    $127,044.59    3/22/2018           Jan-18         2/1/2018         $127,044.59
Videology, Inc.            Videology, Inc.      00002563/1    $96,789.29     2/27/2018           Dec-17         1/1/2018          $96,789.29

       Totals:         2 transfer(s), $223,833.88




Google LLC dba Google Sites (2230031)
Bankruptcy Case: VG Liquidation Inc., et al.
Apr 14, 2020                                                         Exhibit A                                                      P. 1
